ORDER

PER CURIAM.
Mark Prendergast and Elizabeth Prender-gast appeal from summary judgment entered in favor of Alliance General Insurance Company on an underlying judgment from an assault and battery. We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurispru-dentially purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).